EXHIBIT B PRINCIPAL SHAREHOLDERS The following shareholders are shown on the Funds’ records as owning, beneficially or of record, more than 5% of the outstanding shares of any class of a Fund as of July 13, 2010: Fund and Class Name and Address of Beneficial Owner Number of Shares Owned Percentage of Class of Fund Owned Money Market Fund – Class A Eagle Asset Management St. Petersburg, FL 21.04% Money Market Fund – Class C Primevest Financial Services Lafayette, IN 7.03% Money Market Fund – Class C Raymond James & Associates FBO Michael Stone SEP IRA Houston, TX 5.38% Municipal Money Market Fund – Class A Raymond James Financial St. Petersburg, FL 90.72% Municipal Money Market Fund – Class A Eagle Asset Management St. Petersburg, FL 5.27% To the best knowledge of the Funds’ management, as of the Record Date, the Trustees and officers of each Fund, as a group, beneficially or of record, owned less than 1% of the outstanding shares of each class of each Fund.
